Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle,25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 08/03/2022 has been entered.

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 08/03/2022 has been considered by Examiner and made of record in the application file.

3.	Claims 2 and 15 are cancelled. Claims 8-13 are withdrawn.


Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 3, 6-7, 14, 16-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hien et al. (U.S. PAT. 6,945,461 hereinafter, “Hien”) in view of White et al. (U.S. PAT. 5,396,490 hereinafter, “White”).

Consider claim 1, Hien teaches an electronic device, comprising: an antenna, configured to receive a packet (col. 10, lines 39-53); and a Bluetooth chip, configured to, upon identifying that the packet is an ACL packet in a receive slot, identify whether the packet is a 5retransmitted packet according to an SEQN bit of a header of the packet (figs. 4-5, col. 9, lines 41-67 and col. 10, line 26 through col. 11 line 3).
Hien does not explicitly show that stop continuously receiving payload of the packet behind the header of the packet in the receive slot upon identifying that the SEQN bit of the header is not changed.
In the same field of endeavor, White teaches stop continuously receiving payload of the packet behind the header of the packet in the receive slot upon identifying that the SEQN bit of the header is not changed (col. 10, lines 42-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use, stop continuously receiving payload of the packet behind the header of the packet in the receive slot upon identifying that the SEQN bit of the header is not changed, as taught by White, in order for referencing, storing and reassembling data, segregated into smaller packets, back into an original configuration.

Consider claim 3, Hien further teaches wherein the Bluetooth chip is further configured to identify and record whether a CRC check of a previous packet is passed (col. 9, lines 14-18).  

20 Consider claim 6, Hien further teaches wherein when identifying that the packet is the retransmitted packet upon identifying that the SEQN bit of the header is not changed, the Bluetooth chip is configured to stop continuously receiving the payload of the packet in the receive slot, and either not transmit an ACK, or transmit an NACK, in a transmit slot next to the receive slot (col. 10, line 26 through col. 11 line 3).  

Consider claim 7, Hien further teaches wherein 25the electronic device is a primary slave device of a Bluetooth communication system, and the Bluetooth chip is configured to either not transmit the ACK, or transmit the NACK, in the transmit slot next to the receive slot when the primary slave device does not receive a secondary ACK in the receive slot from a secondary slave device of the 30Bluetooth communication system (col. 10, line 26 through col. 11 line 3).  

Consider claim 14, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 14.

Consider claim 16, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, Hien further teaches a second electronic device, wherein the master device is configured to transmit an identical packet in response to not receiving an ACK of at least one of the first electronic device and the second 20electronic device (col. 10, lines 14-21).  

Consider claim 19, Hien further teaches a second electronic device, wherein the first electronic device is a primary slave device, the second electronic device is a secondary slave device, and 13the master device is configured to transmit an identical packet in response to not receiving an ACK or in response to receiving an NACK from the first electronic device (col. 10, line 26 through col. 11 line 3).  

Consider claim 20, Hien further teaches wherein when identifying (i) that the packet is the retransmitted packet upon identifying that the SEQN bit of the header is not changed and (ii) that a secondary ACK 5from the second electronic device is not received, the first electronic device is configured to stop continuously receiving the payload of the packet in the receive slot, and either not transmit the ACK, or transmit the NACK, in a transmit slot next to the receive slot (col. 10, line 26 through col. 11 line 3).

Consider claim 21, Hien further teaches wherein when identifying (i) that the packet is the retransmitted packet upon identifying that the SEQN bit of the header is not changed and (ii) that the CRC check of the previous packet is passed, the Bluetooth chip is further configured to not receive CRC data of the packet in the receive slot (col. 10, line 26 through col. 11 line 3).

Allowable Subject Matter

6.	Claims 4-5 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 4, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the Bluetooth chip comprises an RF receiver and a modem, and when identifying that the 15packet is the retransmitted packet upon identifying that the SEQN bit of the header is not changed, the Bluetooth chip is configured to stop continuously receiving the payload behind the header of the packet in the receive slot by turning off at least one of the RF receiver and the modem, and transmit an ACK in a transmit slot next to the receive slot, in combination with other limitations, as specified in the independent claim 1.

Claim 5 depend on claim 4. Therefore the reason for allowance for claim 5 is the same as the reason for allowance for claim 4 set forth above.

Consider claim 18, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the first electronic device or the second electronic device respectively comprises an RF receiver and a modem, and when the first electronic device or the second electronic device identifies that the packet is the retransmitted packet upon identifying that the SEQN bit of the header is not changed, the first electronic device or the second electronic device is configured to stop continuously receiving the payload behind the header of the packet in the receive slot by turning off at least one of the RF receiver and the modem, and transmit the ACK in a transmit slot next to the receive slot, and in combination with other limitations, as specified in the claims 14 and 17.

Conclusion

7.	Any response to this action should be mailed to:
		Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
			Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN HOANG NGUYEN whose telephone number is (571)272-8329.  The examiner can normally be reached on 8:00Am-5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maung Nay A. can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/TUAN H NGUYEN/Primary Examiner, Art Unit 2649